Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION

1.  Claims 1-22 are pending.
2. Applicant's election without  traverse of  Group III, claims 8 and 14  in the reply filed on 01/24/22 is acknowledged.
3. Claims  1-7, 9-13, 15-22 are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to nonelected inventions.

Claims 8 and 14  read on an isolated monoclonal antibody or antigen binding portion thereof, comprising that specifically binds to Fucosyl-GM1 are under consideration in the instant application.

4. The first sentence of the Specification should be amended to reflect the status of the parent cases 15/462,758, now abended.

5. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claim 8  is  rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is in possession of : 1) an isolated monoclonal antibodies, comprising CDRs of SEQ ID NOs:1,2,3,5,6,7,8,9,11 and 12.

The claimed invention is drawn to a genus of antibody that specifically binds to Fucosyl-GMl however, structural identifying characteristics of the genus are not disclosed. There is no evidence that there is any per se structure/function relationship between the disclosed monoclonal antibody 5B1 comprising comprising CDRs of SEQ ID NOs:13,19,25,31,37 and any others broadly encompassed by the instant claims 1-3.
Applicant has disclosed a limited number of species; therefore, the skilled artisan cannot envision all the contemplated amino acid sequence possibilities recited in the instant claims. Consequently, conception in either case cannot be achieved until a representative description of the structural and functional properties of the claimed invention has occurred, regardless of the complexity or simplicity of the method. Adequate written description requires more than a mere statement that it is part of the invention. The sequences themselves are required. See Fiers v. Revel. 25 USPQ2d 1601, 1606 (CAFC 1993).
A description of what a material does rather than of what it is, usually does not suffice. The patent does not more than describe the desired function of the compound called for and contains no information by which a person of ordinary skill in the art would understand that the inventors possessed the claimed invention. At best, it simply indicates that one should run tests on a wide spectrum of compounds in the hope that at least one of them will work. Inadequate written description that merely identifies a plan to accomplish an intended result “is an attempt to preempt the future before it has arrived” Fiers v. Revel, 984 F.2d 1164,1171 9Fed.Cir. 1993). and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016. In view of the aforementioned problems regarding description of the claimed invention, the specification does not provide an adequate written description of the invention claimed herein. See The Regents of the University of California v. Eli Lilly and Company, 43 USPQ2d 1398, 1404-7 (Fed. Cir. 1997). In University of California v. Eli Lilly and Co., 39 U.S.P.Q.2d 1225 (Fed. Cir. 1995) the inventors claimed a genus of DNA species encoding insulin in different vertebrates or mammals, but had only described a single species of cDNA which encoded rat insulin. The court held that only the nucleic acids species described in the specification(i.e. nucleic acids encoding rat insulin) met the description requirement and that the inventors were not entitled to a claim encompassing a genus of nucleic acids encoding insulin from other vertebrates, mammals or humans, id. at 1240. The Federal Circuit has held that if an inventor is "unable to envision the detailed constitution of a gene so as to distinguish it from other materials. . .conception has not been achieved until reduction to practice has occurred", Amgen, Inc. v. Chugai Pharmaceutical Co, Ltd., 18 U.S.P.Q.2d 016 (Fed. Cir. 1991). Attention is also directed to the decision of The Regents of the University of California v. Eli Lilly and Company (CAFC, July 1997) wherein is stated: "The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 222 USPQ 369, 372-373 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. 
The claimed composition of matter defined only by its biological activity or function is insufficient to satisfy 35 U.S.C. 112, first paragraph.
Neither is antibody binding seen as sufficiently limiting since an antibody epitope may be as small as 6-15 shared amino acid residues (e.g., Lemer Nature 1982; 299:592-596, see page 595-596) and places no limitations on the function of the protein containing the polypeptide sequence recognized. It is well  known  in the art of remarkable flexibility of antibody repertoire and  that huge variety of antibodies including monoclonal can be made that binds to a single epitope. Thus,  disclosing a few antibodies doesn’t describe a genus of antibodies that binds to a particular epitope ( see for example Ferrara et al, 2015 and Lloyd et al., 2009, Protein Engineering, v.22, pages 159-168 and Edwards et al., JMB 2003, v.334,pages 103-118)
A description of a protein by functional language in the absence of a structure is not considered sufficient to show possession of the claimed invention. A description of what a material does rather than of what it is, usually does not suffice. See Fiers, 984 F.2d at 1169-71, 25 USPQ2D at 1605-06.  It is only a definition of a useful result rather than a definition of what achieves that result. Many species may achieve that result. The definition requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 /f.2d 1516, 1521, 22 USPQ 369, 372-73 (Fed. Cir. 1984) affirming the rejection because the specification does “little more than outline[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”) Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what the material consists of (e.g. structural feature), is not a description of that material.
A description of a genus of protein sequences may be achieved by means of a recitation of a representative number of polypeptide sequences, defined by amino acid sequence, falling within the scope of the genus, or of a recitation of structural features common to the genus, which features constitute a substantial portion of the genus. Regents of the University of California v. Eli Lilly&Co., 119F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
Vas-Cath Inc, v. Mahurkar. 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116.). Consequently, Applicant was not in possession of the instant claimed invention. See University of California v. Eli Lilly and Co. 43 USPQ2d 1398.


A person shall be entitled to a patent unless --
 (e) the invention was described in — (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for the purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language; 


8.  Claim  8 is  rejected under pre-AIA   35 U.S.C. 102(e) as being anticipated by US Patent 9,464,116.  

US Patent ‘116 teaches  an isolated monoclonal antibody that specifically binds to Fucosyl-GM1 ( see entire document, Abstract in particular).  

It is noted that the instant claim recited a sources  of  obtaining an isolated monoclonal antibody that specifically binds to Fucosyl-GM1 that is different from the referenced isolated monoclonal antibody that specifically binds to Fucosyl-GM1. However, the instant claims are drawn to a product (monoclonal antibody)  and the patentability of the product does not depend on the means or sources of   obtaining in the absence of structural/functional differences. In re Thrope,227 USPQ 964,966 (Fed. Cir. 1985). See MPEP 2113.

The references teaching anticipates the claimed invention.


9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10. Claim 8 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US  Patent 8,383,118. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US  Patent 8,383,118 recited an isolated monoclonal antibody that specifically binds to Fucosyl-GM1

11.Claim 8 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.9,138475. Although the conflicting claims are not identical, they are not patentably distinct from each other because the  claim 8  of the instant Application is drawn to an monoclonal antibody that is used in methods of treating recited in claim 1  of U.S Patent 9,138,475. and wherein said antibody was   disclosed in the specification of said Patents. 


        This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.

12. Claim 14  is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13. No claim is allowed.
14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840. The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM. A message may be left on the examiner's voice mail service. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571/ 272-0735

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644